DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 30, 2021 has been fully considered. The amendment to instant claims 1 and 2 is acknowledged. Specifically, claim 1 has been amended to include the limitations of the filler being part of the solvent or the non-solvent prior to precipitating and the composition comprising greater than or equal to 75%wt of the filler and 1-25%wt of the fibrillated polymer matrix. This limitation was taken from claim 2, wherein said limitation was cited as one of the alternative limitations. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.   Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20110135306, published as KR101198672, based on translation submitted in IDS on 08/08/19) in view of Bernstein et al (US 4,320,185), Qian et al (CN105295264, based on translation submitted in IDS on 08/08/19) and Kamen (US 5,416,156).

4. As to instant claims 1 and 11, Kim et al discloses a method for manufacturing an electrode composition, and an electrode composition obtained by said process, the process comprising:
1) preparing a mixed slurry by dissolving an electrode constituent conductive material and a polymer binder in a solvent of the polymer binder, followed by
2) adding a non-solvent for the polymer and a pore-former to cause phase inversion and solidification of the polymer (p. 8, lines 4-17; p. 12, [0056], [0056], [0059] of the translation), 
wherein the electrode is having improved porosity ([0060] of the translation);
the polymer includes polyvinylidene fluoride (PVDF), polyvinyl alcohol or polyvinyl chloride ([0063], page 13 of the translation, as to instant claim 10);
the solvent comprises dimethylformamide or dimethylacetamide (p. 8, lines 18-23 of the translation, as to instant claim 3);
the non-solvent comprises water, ethanol (p. 8, lines 23-26 of the translation, as to instant claim 3);
the conductive material comprises graphite or carbon ([0061], p. 13 of the translation, as to instant claim 7).


5. Since the conductive material, such as carbon/graphite, i.e. the filler, is added to the solvent mixture comprising the solvent, therefore, the filler will intrinsically and necessarily be dispersed, at least partially, in the solvent as well, i.e. the solvent will intrinsically and necessarily comprise, at least partially, the filler before precipitation as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6. Kim et al does not recite the solidified polymer being in the form of fibrils, the phase inversion step being conducted under an active mixing, the electrode composition being in particulate form and the solvent in the solvent mixture being in amount greater than or equal to 50 to 95%wt.

7. However,
1)   Bernstein et al discloses an electrode composition comprising electrode active particles, such as carbon black, encradled in a porous fiber-containing polymeric 
The composition is produced by subjecting a mixture of the carbon black, fiber-forming polymer and the pore-former to conditions for fibrillating the filer-forming polymer, wherein the filbrillating is conducted under shear stresses; after removal of the pore-former, the resultant electrode system is porous, fiber-containing conductive material in the form of particles or pellets (col. 2, lines 25-41; col. 6, lines 38-40).
The produced pellets can be further converted to a desired shape, such as sheet/film having thickness of 1-10 mil (0.025-0.25 mm), by extrusion or injection molding (col. 6, lines 38-50, as to instant claims 6, 9, 12). The films are having structural integrity (col. 7, lines 7-15).
The pore-former comprises water-soluble resins that can be removed with water (col. 4, lines 54-68); the pore-former is present in a precursor composition in amount of about 10%wt (col. 5, lines 51-55).
Since the pore-former is water-soluble, therefore, the pore-former appears to correspond to a dissolvable filler as claimed in instant claim 8, and since said pore-former is present in amount of 10%wt in the precursor composition, therefore, upon removing of water, said pore-former will intrinsically and necessarily be present in the final electrode composition in amount of less than 15%wt as well (as to instant claim 8).
Bernstein et al discloses electrode material comprising a major amount of carbon black in combination with minor amount of fluorocarbon polymer binder in the form of fibrils, wherein the electrode material is produced in the form of particles/pellets first, which particles may further be converted into sheet/films of various thicknesses, and wherein the produced films are specifically cited as having structural integrity without the necessity of using a separate supporting structure (col. 2, lines 7-10, as to instant claim 12). Bernstein et al explicitly teaches that the polymer fibrils are produced under shear stresses.

2)  Kamen discloses a coating composition comprising a fibrillated fluoropolymer matrix and a pigment (Abstract), wherein Kamen explicitly teaches that when the mixture of a polymer, pigment and solvent is subjected to high speed mixing, the polymer will fibrillate in situ and the pigment will become enmeshed in the fibrous strands (col. 4, lines 30-40; p. 3, lines 58-62). That is, Kamen explicitly shows that high speed mixing causes fibrillatable polymer, such as fluorocarbon polymer, to fibrillate.

3) Qian et al discloses a method for preparation of a polyvinylidene fluoride composition in powder form comprising:
a) providing a resin solution comprising 40-100%wt of a polyvinylidene fluoride (PVDF), 60-0%wt of a polyacrylate (as to instant claim 10) in an organic solvent such as dimethylformamide (DMF), N-methylpyrrolidone (p. 3, lines 12-14; p. 5, lines 18-25, as to instant claim 3);

c) adding the composite slurry to water (as to instant claims 3, 4) and applying a stirring force of the shear field of 500-300 rpm (Abstract, p. 7, lines 20-30,as to instant claim 4);
d) performing phase transformation precipitation at a rate of up to 100 kg/hr;
e) filtering to obtain a PVDF ellipsoidal composite material/particles (p. 3, lines 15-20; p. 6, lines 10-14);
f) drying the composite (p. 9, lines 16-24, Example 1, as to instant claim 5);
g) forming a coating film having thickness of 60 micron (p. 9, lines 8-11, as to instant claims 6, 12) by spraying the PVDF powder coating material.
Thus, water in step 3) appears to correspond to the non-solvent used for phase change precipitation.
Since pigment filler is added to the polymer solution in an organic solvent, therefore, the organic solvent appears to comprise the pigment filler (as to instant claim 1).
As to instant claim 2, the resin solution of step 1) comprising 100-300%wt of organic solvent based on 100%wt of the total polymer weight (p. 4, lines 6-9), i.e. the weight of the solvent is equal to or more than the weight of the polymers.
As to instant claim 5, though Qian et al does not explicitly recite the filtering being conducted in less than or equal to 15 seconds, given the time of filtering depends of a) the volume of the slurry to be filtered and b) on the specific filtering apparatus used (i.e. vacuum filtration versus gravity filtration), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variation and optimize by routine Qian et al, so to ensure fast, e.g. taking place in 15 seconds or less, but thorough filtration, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
8.  Since both Kim et al and Bernstein et al are related to porous electrode compositions comprising a combination of a major amount of carbonaceous electrode-active material and minor amount of solidified fluorocarbon polymer, and thereby belong to the same field of endeavor, wherein Kim et al teaches the method of producing the composite by phase inversion technique to solidify the polymer but does not explicitly recite the solidified fluoropolymer being in fibril form, but Bernstein et al teaches the fluorocarbon polymer binder being in the form of fibrils providing the composition with structural integrity, further wherein Kamen explicitly teaches that when the mixture of a polymer, pigment and solvent is subjected to high speed mixing, the polymer will fibrillate in situ and the pigment will become enmeshed in the fibrous strands, and Qian et al discloses a method for preparation of a fluoropolymer composition in powder form using phase inversion method along with high speed mixing,

Kim et al, Bernstein et al, Qian et al and Kamen, it would have been obvious to a one of ordinary skill in the art to modify the process of Kim et al  and to conduct, or obvious to try to conduct the phase inversion step 2) in the process of Kim et al under high speed mixing, so to cause the PVDF polymer to, at least partially, fibrillate and solidify in the form of fibrils, thereby ensuring that the electrode composition of Kim et al would have structural integrity without the necessity of using a separate supporting structure as well, and since the phase inversions, i.e. additions of non-solvents to polymer solutions to solidify the polymer, under high rate stirring to form composite materials is taught in the art, as shown by Qian et al, thereby arriving at the present invention. It would have been further obvious to a one of ordinary skill in the art to prepare the electrode composition of Kim et al in particulate/pellet form, so that said pellets can be further used at a desired time to form the shaped articles having structural integrity by extrusion or injection molding, as taught by Bernstein et al as well, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
9.  Applicant's arguments filed March 30, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764